Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-1995

United States v Edmonds
Precedential or Non-Precedential:

Docket 93-1890




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States v Edmonds" (1995). 1995 Decisions. Paper 104.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/104


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                              _______________

                                NO. 93-1890
                              _______________


                          UNITED STATES OF AMERICA

                                     v.

                              THEODORE EDMONDS,

              Appellant

                              _______________

Present:      SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
              GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
              ROTH, LEWIS, McKEE, SAROKIN, and GARTH298, Circuit
              Judges.


                                  O R D E R



              A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

              O R D E R E D   that the Clerk of this Court vacate the

panel's opinion and judgment entered April 18, 1995 insofar as it

relates to No. 93-1890 and list the above case for rehearing in

banc at the convenience of the court.
                                 By the Court,


                                      \s\ Dolores K. Sloviter
                                      Chief Judge



Dated:      June 29, l995
298
      as to panel rehearing only.